Citation Nr: 0834851	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  04-35 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January to August 1946.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2004 rating 
decision by the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO) which continued a 10 percent rating 
for bilateral hearing loss.  In April 2007 this matter was 
remanded for further development.  A July 2008 rating 
decision increased the rating to 20 percent effective June 3, 
2008 (the date of the most recent VA examination), and the 
case was returned to the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

In an August 22, 2008 written response to a supplemental 
statement of the case (SSOC), the veteran stated, in essence, 
that he was no longer pursuing an appeal in the matter of the 
rating for his hearing loss.     


CONCLUSION OF LAW

Because the veteran has withdrawn his appeal for an increased 
rating for bilateral hearing loss, the Board does not have 
jurisdiction to consider such matter.  38 U.S.C.A. 
§§ 7104(a), 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 20.202, 20.204 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the veteran's expressed intent to withdraw the appeal 
seeking a rating increase for bilateral hearing loss, there 
is no reason to belabor the impact of the Veterans Claims 
Assistance Act of 2000 in this matter.

As was noted above, in April 2007 this matter was remanded 
for further development, to include a VA examination.  Based 
on June 2008 VA examination the rating was increased to 20 
percent, effective from the date of the June 2008 
examination.  The veteran was informed of the increase in 
August 2008; a SSOC was issued; and the case was returned to 
the Board.  In an August 22, 2008 signed and dated response 
to the SSOC, he stated "I have no appeal at this time."  
The Board finds that this statement to be a fairly clear 
expression of intent to withdraw the appeal in this matter. 

Under 38 U.S.C.A. § 7104(a), the Board has jurisdiction in 
any matter which under 38 U.S.C.A. § 511 is subject to a 
decision by the Secretary.  Under 38 U.S.C.A. § 7105(d)(5); 
38 C.F.R. § 20.202, the Board may dismiss any appeal which 
fails to allege error of fact or law in the matter before the 
Board.  Under 38 C.F.R. § 20.204, an appellant may withdraw 
an appeal at any time prior to the issuance of a final Board 
decision on the matter.

By written communication dated August 22, 2008 the veteran 
withdrew his appeal for a further increase in the rating for 
his bilateral hearing loss.  Accordingly, there is no 
allegation of error of fact or law before the Board in this 
matter.  Hence, the Board does not have jurisdiction to 
consider an appeal in this matter, and the appeal in the 
matter must be dismissed.







ORDER

As the Board has no jurisdiction in such matter, the appeal 
seeking an increased rating for bilateral hearing loss is 
dismissed without prejudice.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


